DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 9/13/21, with respect to the rejection(s) of claim(s) 1 and 19 and their respective dependent claim under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1). The applicant’s arguments that Brezinski in view of Whitehurst only taught either a specular or diffuse reflector and not a combination of both was found persuasive, however the newly applied teachings of Bretschneider successfully teaches the combination of a diffuse and specular reflector as described below.
Claim Objections
Claims 1 and  21 is objected to because of the following informalities: 
Claim 1, line 7 says “facing aft” which is unclear and appears to be a typo. It is suggested the applicant remove “aft” from the claim.
Claim  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9, 12-13, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1).
Regarding claim 1, Brezinski teaches a phototherapy device comprising ([abs]; [0002]; Fig 2 and 4): a ring having an open top side and side walls that circumscribe a central region for receiving a phototherapy subject (Fig. 1, 2, and 3 element 1; [0059]), the side walls including a work surface that is configured to receive visible light through the open top side and reflect the visible light toward the central region for phototherapy (Fig. 4 teaches the walls of the position device 1 having walls with an inner reflective surface configured to receive light through the top; [0019]; [0030]), the side walls including a front side and a back side opposite the front side across the central region (Fig 1, 2, and 3 element 1 teaches an isolette like device having a front and back side wall with a central portion that the walls surround. There is a front side and back side wall spaced opposite each other across the central region; [0019]; [0059] teaches a the walls defining a central region), the work surface on the back side facing forward, toward the front side and including a first surface that is a diffuse reflector ([0019]; [0027]; [0067]; Fig 1 and 4 element 2 teaches a diffuse reflector lining the walls), however, Brezinski  fails to teach the work surface on the front side toward the back side and including a second surface that is a specular reflector. 
Bretschneider teaches a device in the same field of endeavor, wherein a front side wall has a diffuse reflector and a back side has a specular reflector, opposite the front side diffuse reflector (Fig 2a and  [0061] teach element 240 teaches a base reflector for directing light towards an optical element 260 such as a diffuse reflector; Fig 2b; [0014]-[0016] teaches a base reflector, designed to direct light to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Brezinski, to have the back side wall, opposite the first wall having diffuse reflectors, include one or more specular reflectors for receiving light and reflecting direct light towards the patient and towards the diffuse reflectors, as taught by Bretschneider, to help provide direct and indirect light in the direction of the patient, and improve distribution of light to the targeted area ([0013]; [0015]; [0017]; [0046]; [0128]-[0129]).
Regarding claim 3, The modified invention of Brezinski in claim 1 above discloses the claimed invention except for wherein the specular reflector or the diffuse reflector makes up at least 15% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the work surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device  as taught in claim 1 to have the work surface wherein the specular reflector or the diffuse reflector makes up at least 15% of the surface area of the work surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
Regarding claim 4, the modified invention of Brezinski teaches the device in claim 1. However, fails to teach wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the work surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the work surface.
The modified invention of Brezinski in claim 1 above discloses the claimed invention except for wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the work surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the work surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device  as taught in claim 1 to have the work surface wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 5, the modified invention of Brezinski teaches the device of claim 1, wherein the ring has an oval shape and the back and the front sides are two opposed elongated walls that extend approximately parallel to a longitudinal axis (Figs.1, 2, and 3 teaches that ring has an oval shape with two opposing walls that extend longitudinally and are parallel).
Regarding claim 7, the modified invention of Brezinski teaches the device in claim 1, wherein the diffuse reflector is a Lambertrian reflector ([0067]] teaches a bright white light reflective material; [0068 teaches the reflective lining being a Polyvinyl chloride coated material).
Regarding claim 13, the modified invention of Brezinski teaches the device in claim 1, wherein a portion of the side wall that has the specular reflector has a height H1 taken from a horizontal plane of a bottom of the ring and another portion of the side wall that has the diffuse reflector has a height H2 taken from the horizontal plane, and the height H1 is 20% to 80% of the height H2 (Fig 1. Illustrates the device having a side wall having a Height H1 and an identical opposing wall with height H2; [0038] teaches the walls have a height of 7.25inches and taper down to 4.75inches in the middle. So the middle potion of H1 is 4.75 inches and the second wall has a height of 7.25 inches. This means that the portion of H1 is between 20%-80% of H2). 
Regarding claim 17, the modified invention of Brezinski teaches the device in claim 1, wherein the ring has a fitted shape with respect to human body shape ([0017]; [0054]; [0095]; claim 1 teaches a compressible positioning device to fit an infant; Fig. 3).
Regarding claim 18, the modified invention of Brezinski teaches the device in claim 1, further comprising a head alignment structure that defines an interior head pocket ([0059]; [0131] teaches the device having a head side; Fig. 3 shows the head of the user under a visor in the head position) and vents ([abs]; [0062]; [0140] teaches that the position device may include vents).
Regarding claim 19, Brezinski teaches a phototherapy system comprising: a light source operable to emit visible light (Fig 4, 5, and 6 element 10 teaches a light source; [0048]); and a ring vertically below the light source (Fig. 4 and 6; [0042]; [0119]) , the ring having an open top side and side walls that circumscribe a central region for receiving a phototherapy subject (Fig. 1 element 1; [0059]), the side walls including a work surface that is configured to receive the visible light through the open top side and reflect the visible light toward the central region for phototherapy (Fig. 4; [0019]; 
Bretschneider teaches a device in the same field of endeavor, wherein a front side wall has a diffuse reflector and a back side has a specular reflector, opposite the front side diffuse reflector (Fig 2a and  [0061] teach element 240 teaches a base reflector for directing light towards an optical element 260 such as a diffuse reflector; Fig 2b; [0014]-[0016] teaches a base reflector, designed to direct light to one or more optical elements, wherein these optical elements can reflect refract or diffract light to achieve a desired light distribution; [0017] teaches the combination of  refractive and reflective elements used to provide direct and indirect illumination; [0121] teaches the base reflector is a metallic surface, and the optical elements can be a specular or diffuse reflector; [0127] teaches the optical elements being specular and or diffuse reflectors; [0129]; [0135]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Brezinski, to have the back side wall, opposite the first wall having diffuse reflectors, include one or more specular reflectors for receiving light and reflecting direct light towards the patient and towards the diffuse reflectors, as taught by Bretschneider, to help provide direct and indirect light in the direction of the patient, and improve distribution of light to the targeted area ([0013]; [0015]; [0017]; [0046]; [0128]-[0129]).
Regarding claim 20, the modified invention of Brezinski teaches claim 19, wherein the ring includes a front and a back, the diffuse reflector is on the back, and the reflector is on the front, however, fails to teach the light source obstructs the back.
Bretschneider teaches a device in the same field of endeavor, wherein a luminescent material strip (light emitting element) is paced in the center of a light source between a base reflector (specular reflector) and the optical elements (diffuse reflector) ( Fig 8; Fig 9; [0014]-[0016] teaches a base reflector, designed to direct light to one or more optical elements, wherein these optical elements can reflect refract or diffract light to achieve a desired light distribution; [0017] teaches the combination of  refractive and reflective elements used to provide direct and indirect illumination; [0121] teaches the base reflector is a metallic surface, and the optical elements can be a specular or diffuse reflector; [0127] teaches the optical elements being specular and or diffuse reflectors. Therefore, the optical elements on the backside can include just diffuse reflectors and not specular reflectors; [0129]; [0135]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Brezinski, to have a light source place between the specular and diffuse reflectors on opposing walls, in order to control the way light is directed towards the specular reflectors, which direct the light to diffuse reflectors as desired.
Regarding claim 21, the modified invention of Brezinski teaches claim 1, however fails to teach wherein the work surface on the back side excludes and specular reflectors. 
Bretschneider teaches a device in the same field of endeavor, wherein a front side wall has a diffuse reflector and a back side has a specular reflector, opposite the front side diffuse reflector (Fig 2a and  [0061] teach element 240 teaches a base reflector (specular) for directing light towards an optical element 260 such as a diffuse reflector; Fig 2b; [0014]-[0016] teaches a base reflector, designed to direct light to one or more optical elements, wherein these optical elements can reflect refract or diffract light to achieve a desired light distribution; [0017] teaches the combination of  refractive and reflective 
It would have been obvious to one of ordinary skill of the art, to have modified Brezinski to have a front side have just a base reflector, and the back side have just a diffuse reflector, as taught by Bretschneider, in order to have the specular light direct the light from the light source to the disuse reflector(s), in order to have the light effectively diffuse the light over a larger area and provide indirect light to a target area.
Regarding claim 22, the modified invention of Brezinski teaches claim 1, wherein the second surface that is the specular reflector includes a parabolic portion, (figs 2, 4, and 5 teaches the positioning device 1 having a curved parabolic region as the walls meet the central base region), however fails to teach the region having multiple focal points.
Bretschneider teaches a device in the same field of endeavor, wherein the second surface has multiple optical elements, wherein the optical elements can be specular reflectors ([0127] teaches the optical elements being specular and or diffuse reflectors. Therefore, the optical elements on the backside can include just diffuse reflectors and not specular reflectors; [0129]; [0135]).
It would have been obvious to one of ordinary skill in the art, to have the parabolic area of the back side comprising one or more specular optical elements providing multiple focal points, as taught by Bretschneider, in order to reflect and redirect direct light to multiple target regions.
Regarding claim 23, Brezinski teaches a phototherapy device comprising: a ring having an open top side and side walls that circumscribe a central region for receiving a phototherapy subject (Figs 3, 4, and 6 element 1 teaches a ring having an opening with walls that circumscribe a central region receiving a patient), the side walls including a work surface that is configured to receive visible light through the 
Bretschneider teaches a device in the same field of endeavor, wherein the second surface has multiple optical elements, wherein the optical elements can be specular reflectors ([0127] teaches the optical elements being specular and or diffuse reflectors. Therefore, the optical elements on the backside can include just diffuse reflectors and not specular reflectors; [0129]; [0135]).
It would have been obvious to one of ordinary skill in the art, to have the parabolic area of the back side comprising one or more specular optical elements providing multiple focal points, as taught by Bretschneider, in order to reflect and redirect direct light to multiple target regions of the target located in the central portion.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1)  as applied to claim 1 above, and further in view of in view of Saccomanno (U.S. PG Pub 20070188425 A1).
Regarding claim 8, the modified invention of Brezinski teaches the device in claim 1, however fails to teach wherein the diffuse reflector has a TAPPI brightness of 70 to 130, and the specular reflector has a reflectance of at least 70% based on a quotient of radiance reflected and radiance received.
Saccomanno teaches a device in the same field of endeavor, wherein a specular reflector is aluminum or silver, and a diffuse reflector is PTFE ([0029] the examiner notes that it is know that silver . 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Shi, He & Liu, Hongbin & Ni, Yonghao & Yuan, Z. & Zou, Xuejun & Zhou, Yajun. (2012). Review: Use of optical brightening agents (OBAs) in the production of paper containing high-yield pulps. BioResources. 7. 10.15376/biores.7.2.2582-2591.  (Year: 2012)”.
Regarding claim 9, the modified invention of Brezinski teaches the device in claim 1, however, fails to teach wherein the diffuse reflector includes one or more additives that are operable to convert ultraviolet radiation that is received through the open top side into visible light. 
Whitehurst teaches a device in the same field of endeavor, wherein the diffuse reflector is a white sheet of paper or plastic sheet ([0038]).
Shi teaches that Fluorescent Whitening Agents and Optical Brightening Agents such as tetrasulfated OBAs, Hexasulfated OBAs are used added to white printer paper to increase the brightness and whiteness of the paper (Page 2584 paragraphs 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of Brezinski to have diffuse reflector be a sheet of white paper as taught by Whitehurst, to allow for easy removal of the liner and allow for diffuse reflection of the light (Whitehurst [0038]), and to have the paper contain OBAs as taught by (Shi page 2582) to convert UV . 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1) as applied to claim 1 above, and further in view of Anderson (U.S. Patent No. 5824023).
Regarding claim 10, the modified invention of Brezinski teaches the device in claim 1, however fails to teach, wherein the first surface has ridges, each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring.
Anderson teaches a device in the same field of endeavor, wherein a wall with a reflective surface having ridges, each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring (Fig. 6., see below, teaches the device having ridges highlighted below with a slope towards a bottom of a ring)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the first surface of the reflective liner, with a diffuse reflector, have ridges wherein each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring in order to reflect re-emitted radiation back towards the bottom of the ring where the target is located (Fig 6 element 119; coln 9 lines 33-38).
Regarding claim 11, the modified invention of Brezinski above teaches the device in claim 10, wherein the bottom is reflective ([0015]; [0066] teaches the inner surface is made of a reflective material; [0109] teaches that the floor is comprised of the inner surface material; Fig 4 illustrates light reflecting from the bottom of the device).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1) as applied to claim 1 above, and further in view of Palaniswamy (U.S. Patent No. 10369377 B2).
Regarding claim 14 and 15, the modified invention of Brezinski teach the device in claim 1, however fails to teach wherein the ring includes a bottom, and the bottom has a release door, wherein the release door includes a panel and hinge.
Palaniswamy teaches a device in the same field of endeavor, wherein the bed for phototherapy is made of a reflective material (claim 5) and wherein the bed is made of modular pieces, attached by hinges (coln 15 lines 48-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the bottom (bed) of the phototherapy device be comprised of modular panels coupled by hinges as taught by Palaniswamy in order to improve the portability of the device (Palaniswamy coln 15 line 60- coln 16 line 6).
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Bretschneider et al (U.S. PG Pub 20130044476 A1) as applied to claim 1 above, and further in view of Hildebrand et al (U.S. PG Pub 20030147241 A1).
Regarding claim 14 and 16, the modified invention of Brezinski teach the device in claim 1, however, fails to teach, wherein the ring includes a bottom, and the bottom has a release door, wherein the release door includes a panel and an elastic retainer.
Hildebrand teaches a device in the same field of endeavor, wherein a chromatherapy device comprises a tub for containing a patient and providing light therapy to the patient submerged in water. The bottom of the tub having an opening (door) ([0029] Fig. 2 element 30 shows the lens and light source placed at the opening) having a lens (panel) (Fig 2 and 7 element 30) and an elastic retainer (fig 7 element 38; [0031] teaches a rubber gasket)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the bottom (bed) have a release door comprising a panel and elastic retainer as taught by Hildebrand, to allow for increase function of the device to allow for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792